Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 23, 2020

                                            No. 04-20-00411-CV

IN RE Rogelio DE HOYOS, Dianaly De Hoyos, San Juanita Garcia, RDH Cattle Co., and RDH
                               Site & Concrete Co.

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On August 17, 2020, Relators filed a petition for writ of mandamus. After considering the
petition, this court concludes Relators are not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on September 23, 2020.



                                                                      _____________________________
                                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 20-01217-CV, styled Jose Luis Cruz, Individually and as the Independent
Administrator of the Estate of Enedina Cruz v. Rogelio De Hoyos, Dianaly De Hoyos, San Juanita Garcia, RDH Cattle
Co., RDH Site & Concrete Co., and All Others Occupying 202.12 Acres Tract of Land out of Lots 7, 8, 9 and 10 Block
18 and Lots 3 and 4, Block 19, Falfurrias Farm and Garden Tract, Falfurrias Texas, pending in the County Court,
Brooks County, Texas, the The Honorable Eric Ramos presiding.